UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 333-76630 Competitive Companies, Inc. (Exact Name of registrant as specified in its charter) Nevada 65-1146821 (State or other jurisdiction of (IRS Employer I.D. No.) incorporation) 19206 Huebner Rd., Suite 202 San Antonio, TX 78258 (Address of principal executive offices and Zip Code) (210) 233-8980 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of November 22, 2010, there were 128,486,651 shares outstanding of the registrant’s common stock. COMPETITIVE COMPANIES, INC. FORM 10-Q September 30, 2010 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4. CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 20 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. (REMOVED AND RESERVED) 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Competitive Companies, Inc. (Debtor-in-Possession) Condensed Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net of allowance of $5,000 and $9,000 at September 30, 2010 and December 31, 2009, respectively Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ Liabilities and Stockholders' (Deficit) Liabilities Not Subject to Compromise Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenues Short term notes payable Convertible debt, net of discounts of $37,876 and $-0- at September 30, 2010 and December 31, 2009, respectively Total current liabilities Liabilities Subject to Compromise (a) Total liabilities Stockholders' (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized: Class A convertible, no shares issued and outstanding with no liquidation value - - Class B convertible, 1,495,436 shares issued and outstanding with no liquidation value Class C convertible, 1,000,000 shares issued and outstanding with no liquidation value Common stock, $0.001 par value, 500,000,000 shares authorized, 122,797,291 and 98,745,813 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Subscription payable, 10,000,000 and 8,194,506 shares at September 30, 2010 and December 31, 2009, respectively Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ (a) Liabilities subject to compromise consist of the following: Line of credit secured by a $250,000 life insurance policy $ $ Subordinated debentures, 8.5% Subordinated debentures, 5% Trade payables and other miscellaneous claims $ $ The accompanying notes are an integral part of these financial statements. 1 Table of Contents Competitive Companies, Inc. (Debtor-in-Possession) Condensed Consolidated Statements of Operations (Unaudited) For the three months ended For the nine months ended September 30, September 30, Revenue $ Cost of sales Gross profit (loss) Expenses: General and administrative Salaries and wages Consulting fees - - Depreciation Bad debts (recoveries) Total operating expenses Net operating loss ) Other income (expenses): Impairment of goodwill - - ) - Other expense - ) - ) Interest expense ) Total other income (expenses) Net loss before reorganization items ) Forgiveness of chapter 11 debt - - - Professional fees ) - ) - Net (loss) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $
